Citation Nr: 0806544	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease with angina and severe three 
vessel coronary artery disease, status post myocardial 
infarction, as secondary to the service connected disability 
of diabetes mellitus, type II.

3.  Entitlement to service connection for arteriosclerotic 
heart disease with angina and severe three vessel coronary 
artery disease, status post myocardial infarction, as 
secondary to the service connected disability of diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and entitlement to service 
connection for arteriosclerotic heart disease with angina and 
severe three vessel coronary artery disease, status post 
myocardial infarction, as secondary to the service connected 
disability of diabetes mellitus, type II, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied service 
connection for arteriosclerotic heart disease with angina and 
severe three vessel coronary artery disease, status post 
myocardial infarction, as secondary to the service connected 
disability of diabetes mellitus, type II.  The veteran was 
notified of this decision that same month, but did not file 
an appeal.

2.  The evidence received since the August 2002 rating 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for arteriosclerotic heart disease with angina and severe 
three vessel coronary artery disease, status post myocardial 
infarction, as secondary to the service connected disability 
of diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The August 2002 decision of the RO denying service 
connection for arteriosclerotic heart disease with angina and 
severe three vessel coronary artery disease, status post 
myocardial infarction, as secondary to the service connected 
disability of diabetes mellitus, type II, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2002).

2.  The evidence received since the August 2002 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for arteriosclerotic heart disease with 
angina and severe three vessel coronary artery disease, 
status post myocardial infarction, as secondary to the 
service connected disability of diabetes mellitus, type II, 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2002 rating decision, the RO denied service 
connection for arteriosclerotic heart disease with angina and 
severe three vessel coronary artery disease, status post 
myocardial infarction, as secondary to the service connected 
disability of diabetes mellitus, type II, on the basis that 
there was no evidence that the veteran's arteriosclerotic 
heart disease with angina and severe three vessel coronary 
artery disease, status post myocardial infarction disability 
was related to the veteran's service-connected diabetes 
mellitus, type II, and there was no evidence of 
arteriosclerotic heart disease with angina and severe three 
vessel coronary artery disease, status post myocardial 
infarction, in service.

The evidence of record at the time of the August 2002 rating 
decision included the available service medical records; VA 
examinations dated June 2002 and July 2002; private hospital 
records dated October 1992 to November 1992; post-service VA 
medical records; and statements submitted by the veteran.  
The veteran's service medical records were negative for any 
arteriosclerotic heart disease with angina and severe three 
vessel coronary artery disease, status post myocardial 
infarction.

The veteran did not file an appeal of the August 2002 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  Nor was new and material evidence 
received within the appeal period.  See 38 C.F.R. § 3.156(b).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05- 
2302 (U.S. Vet. App. Aug. 24, 2007).  In cases such as this, 
where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the August 2002 rating decision, the veteran 
was afforded a VA Compensation and Pension (C&P) diabetes 
examination in May 2003 in conjunction with a claim for an 
increased rating for service-connected diabetes mellitus, 
type II.  The examiner indicated that the veteran's coronary 
artery disease was unrelated to the veteran's diabetes 
mellitus.  The Board finds that while new this evidence is 
not material under the provisions of 38 C.F.R. § 3.156(b) 
because it does not raise a reasonable possibility of 
substantiating the claim.

In July 2003 the veteran filed an application to reopen his 
claim of entitlement to service connection for 
arteriosclerotic heart disease with angina and severe three 
vessel coronary artery disease, status post myocardial 
infarction, as secondary to the service connected disability 
of diabetes mellitus, type II.  The veteran then submitted in 
September 2003 an opinion of Dr. W.D. dated August 2003.  A 
second letter dated July 2005 was submitted in August 2005.  
Dr. W.D.'s letters are both new and material in that they 
render the opinion that the veteran's service-connected 
diabetes mellitus, type II, contributed to the veteran's 
arteriosclerotic heart disease with angina and severe three 
vessel coronary artery disease, status post myocardial 
infarction.  In light of the basis for the RO's August 2002 
determination, this evidence raises a reasonable possibility 
of substantiating the claim.  Thus, the evidence is "new and 
material" under the provisions of 38 C.F.R. § 3.156(a), and 
the claim is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for arteriosclerotic heart disease with angina and 
severe three vessel coronary artery disease, status post 
myocardial infarction, as secondary to the service connected 
disability of diabetes mellitus, type II, has been received; 
to this extent, the appeal is granted and the claim reopened.




REMAND

The veteran seeks service connection for arteriosclerotic 
heart disease with angina and severe three vessel coronary 
artery disease, status post myocardial infarction and 
contends that it is proximately due to or permanently 
aggravated by his service-connected diabetes mellitus, type 
II and service connection for PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service- connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court of Appeals for Veterans Claims (Court), 
specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The 
prior regulation addressed whether a service connected 
disability was the cause of a secondary disability.  The 
Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

A. Heart Disease

In this case the veteran served on active duty from July 1965 
to July 1967, including service in the Republic of Vietnam.  
The veteran's service medical records do not reveal any heart 
disease and the veteran denied any heart disease in his 
Report of Medical History at separation.

According to the evidence of record, the veteran was first 
treated for and diagnosed with arteriosclerotic heart disease 
with angina and severe three vessel coronary artery disease 
in October 1992 by Dr. M.N.

The veteran was afforded a VA C&P diabetes examination in 
June 2002 in conjunction with a claim of entitlement to 
service connection for diabetes mellitus, type II.  The 
veteran reported that he had a problem with his heart in 1992 
and underwent a coronary artery bypass graft and had a stent 
put in April 2002.  The examiner rendered the opinion that 
the veteran had diabetes, type II, due to herbicide exposure, 
and that the veteran's coronary artery disease was due to his 
diabetes mellitus, type II.  Subsequently, the veteran was 
granted service connection for diabetes mellitus, type II, 
due to herbicide exposure, by a rating decision dated July 
2002.

The veteran was afforded a VA C&P heart examination in July 
2002.  The examiner diagnosed the veteran with coronary 
artery disease with normal metabolic equivalents.  However, 
the examiner did not render an opinion on the etiology of the 
veteran's heart disease at that time.  Later in July 2002 the 
examiner rendered the opinion that the veteran's coronary 
artery disease could not be related to his diabetes mellitus, 
type II, due to the diagnosis of arteriosclerotic heart 
disease with angina and severe three vessel coronary artery 
disease predating the diagnosis of diabetes mellitus, type 
II, by approximately 10 years.  However, the examiner did not 
render an opinion on whether the veterans arteriosclerotic 
heart disease with angina and severe three vessel coronary 
artery disease, status post myocardial infarction, was 
permanently aggravated by the veteran's service-connected 
diabetes mellitus, type II.

In May 2003 the veteran was afforded a VA C&P diabetes 
examination in conjunction with a claim for an increased 
rating for his service-connected diabetes mellitus, type II.  
The veteran again reported that he had a problem with his 
heart in 1992 and underwent a coronary artery bypass graft 
and had a stent put in April 2002.  The veteran further 
indicated that he had a heart attack in January 2001.  The 
examiner opined that the veteran had coronary artery disease 
unrelated to diabetes mellitus, having occurred years before 
the diagnosis of diabetes.  However, again, the examiner did 
not render an opinion on whether the veterans 
arteriosclerotic heart disease with angina and severe three 
vessel coronary artery disease, status post myocardial 
infarction was permanently aggravated by the veteran's 
service-connected diabetes mellitus, type II.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

As noted above, in July 2002, VA conducted a C&P heart 
examination and in May 2003, VA conducted a C&P diabetes 
examination.  Neither examiner rendered an opinion on whether 
the veteran's arteriosclerotic heart disease with angina and 
severe three vessel coronary artery disease, status post 
myocardial infarction was proximately due to or permanently 
aggravated by the veteran's service-connected diabetes 
mellitus, type II.  Therefore, the claim must be remanded for 
the veteran to be afforded another VA C&P examination.

The veteran submitted the private medical opinions of Dr. 
W.D. dated August 2003 and July 2005.  Dr. W.D. opined that 
"[i]t is apparent that his diabetes has contributed to his 
coronary artery disease and it is well documented that 
diabetes, in fact, is a significant risk factor."  It is 
unclear to the Board whether Dr. W.D. is stating that the 
veteran's service-connected diabetes mellitus, type II, 
permanently aggravated the veteran's heart disease.  
Accordingly, the veteran should be notified that he may 
submit another statement of Dr. W.D. clarifying his opinion 
and indicating the rationale for his earlier opinions.

The Daytona VA outpatient clinic reported that the veteran 
started receiving treatment at that facility in 1994.  
However, there are no medical or treatment records associated 
with the claims folder from the VA outpatient clinic dating 
back to 1994.  Moreover, a review of the claims folder 
indicates that the veteran has been consistently treated by 
Dr. W.D. for his heart disease.  However, there are no 
medical or treatment records associated with the claims 
folder from Dr. W.D.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the 
Board has no discretion and must remand the claim to obtain 
the veteran's VA clinical records from VA outpatient clinic 
in Daytona, Florida.  The Board must also remand the claim 
for attempts to be made to obtain the veteran's treatment 
records from Dr. D.W. and all other treatment records for the 
veteran's heart disease and hypertension since service.

B. PTSD

The veteran seeks service connection for PTSD and contends 
that he has a current diagnosis of PTSD due to his traumatic 
experiences at the air base at which he was stationed while 
on active duty in the Republic of Vietnam.

The veteran indicates that while on active duty in the 
Republic of Vietnam he observed a helicopter crash that 
killed all on board, that he experienced frequent mortar and 
rocket attack, and that he was strapped to a hospital gurney 
awaiting transport due to hepatitis during an attack on the 
hospital.

The RO determined, through a review of the veteran's service 
records and a response from the Service Department, that the 
veteran was transported from the air base in Vietnam on 
December 2, 1966, prior to the date the original claimed 
stressor occurred, and, therefore, the veteran's stressor 
could not verified.  However, there is no indication in the 
claims file that any attempt was made to verify stated 
frequent mortar and rocket attacks.  The veteran submitted a 
copy of a page from Appendix 1 of Air Base Defense in the 
Republic of Vietnam, 1961-1973, which indicates that Tan Son 
Nhut came under attack in April 1966.  An attempt should also 
be made to obtain details from the veteran regarding the 
observed helicopter crash, to include the date within two 
months period, the name(s) of the person(s) killed or 
injured, and location, and then, if sufficient information is 
received, verify the veteran's reports of the helicopter 
crash.

A clinical note dated February 2004, made by a social worker 
at the Orlando Vet Center, provides a presumptive diagnosis 
of PTSD and recommends that the veteran be provided a VA C&P 
examination.  If a stressor is corroborated on remand, a VA 
C&P psychiatric examination should be provided.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims from separation 
from service to the present.  Attempt to 
obtain and associate with the claims 
folder any medical records identified by 
the veteran.  Specifically, attempt to 
obtain and associate with the claims file 
VA treatment records pertaining to the 
veteran from the VA outpatient clinic in 
Daytona, Florida, dated from 1994.  After 
securing the proper authorization, 
request all of the veteran's treatment 
records from Dr. W.D.  Any additional 
pertinent records identified by the 
veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the veteran, and associated with the 
claims file.

2.  Contact the veteran and inform the 
veteran that he may submit another 
statement of Dr. W.D. indicating the 
rationale for his earlier opinions, dated 
August 2003 and July 2005.

3.  Following the above, schedule the 
veteran for an examination of his heart 
by an appropriately qualified VA 
examiner.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
heart disease and an opinion whether any 
disease or disability found is at least 
as likely as not (50 percent or greater 
possibility) proximately due to or 
permanently aggravated by the veteran's 
service-connected diabetes mellitus, type 
II.  The examiner must comment upon the 
opinions rendered by Dr. W.D.  The 
examiner must provide a complete 
rationale for any stated opinion.

4.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressor of a 
helicopter crash.  The veteran should 
include the unit he was assigned to, 
where his unit was serving at the time of 
the alleged stressors, the names of any 
service members who were injured or 
killed, and the date to as specific a 
date as possible but no more than two a 
two month period.  The veteran should be 
advised that if he is not specific in 
describing his stressor(s), corroboration 
from official sources may not be possible 
and that could adversely affect his 
claim.

5.  The RO should then prepare a summary 
of any claimed stressor for which 
sufficient details to conduct a search of 
official records have been provided by 
the veteran.  The RO should then prepare 
a request to the U.S. Army and Joint 
Services Records Research Center (JSRCC), 
citing to the veteran's claimed unit, 
events at that unit, and dates.  The 
JSRCC should be asked to provide 
documentation, if available, regarding 
the claimed stressors.  In any event, 
attempt to obtain unit histories for the 
18th Replacement Company, 90th Replacement 
Battalion from December 27, 1965 to March 
25, 1966 and for the Headquarters and 
Headquarters Detachment, 90th Replacement 
Battalion from March 26, 1966 to December 
1, 1966.

6.  Following the above, and upon receipt 
of a response from the JSRCC, the RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

7.  If a stressor, such as the 
mortar/rocket attacks and/or the 
helicopter crash, has been corroborated, 
arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder to include PTSD 
found to be present.  The examiner is 
requested to offer an opinion as to the 
etiology of any psychiatric disorder 
found to be present.  Is it less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than 50 
percent probability) that the veteran's 
psychiatric disorder are related to or 
had their onset during service?  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
should be accomplished.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior in conjunction with 
the examination.  The psychiatric 
examiner is requested to review the 
summary of stressors to be provided and 
included in the claims folder, and the 
examiner should consider these events for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  The examiner should 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  The report of 
examination should include the complete 
rationale for all opinions expressed.

8. After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal. If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


